DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I (claims 1-4 and 10-23) in the reply filed on 22 December 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-9, 24, 25, and 27-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected , there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 December 2021.

Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment of 28 September 2020 has been entered in full.  Claim 26 is canceled.  Claims 5-9, 24, 25, and 27-30 are withdrawn from further consideration as discussed above.  Claims 1-4 and 10-23 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement:
Claims 1-4 and 10-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating a fibrotic disorder in a patient in need thereof, the method comprising administering to the patient an effective amount of a BMPRII polypeptide comprising an amino acid sequence 100% identical to an amino acid sequence starting at any of amino acids 1-8 of SEQ ID NO: 2 and ending at any of amino acids 97-124 of SEQ ID NO: 2, does not reasonably provide enablement for methods of prevention, or methods of administering variants of the aforementioned sequence.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure enables one skilled in the art to make and use the claimed invention in its full scope without resorting to undue experimentation include: (1) the quantity of experimentation necessary; (2) the amount of direction or guidance presented; (3) the presence or absence of working examples; (4) the nature or complexity of the invention; (5) the state of the prior art; (6) the relative skill of those in the art; (7) the predictability or unpredictability of the art; and (8) the breadth of the claims.  See In re Wands, 8 USPQ2d. 1400 (Fed. Cir. 1988).	
Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity.  This invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology”, Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991).  
The claims are broad in two respects.  First, the methods comprise treating and preventing.  Prevention includes 100% protection from disease, which is a high bar in the medical field.  The methods encompass treatment of patients suffering from the disease and also treating patients who are asymptomatic.  Thus, the patient population encompassed by the claims is infinite.  Second, the BMPRII polypeptide recited in the claims is limited structurally to at least 90% identical to a defined portion of SEQ ID NO: 1. This defines a genus of polypeptides that have a related structure.  However, no functional limitations are recited for the polypeptide.  Variants within the genus could have the same activity as the unaltered polypeptide, but could also be inactive or antagonistic.
The amount of guidance and working examples in the specification are more limited.  The specification asserts that fragments of BMPRII can act as selective 
The problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex.  While it is known that many amino acid substitutions are generally possible in any given protein the positions within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited.  Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites.  These or other regions may also be critical determinants of antigenicity.  These regions can tolerate only relatively conservative substitutions or no substitutions (see Tokuriki et al., 2009, Curr. Opin. Struc. Biol. 19:596-604).  Fenton et 

Due to the large quantity of experimentation necessary to generate the significant number of derivatives recited in the claims and possibly screen same for activity as well as to determine how to use any related agents for prevention, the lack of direction/guidance presented in the specification regarding which structural features must be preserved in order to provide activity, the absence of working examples directed to same, the complex nature of the invention, the state of the prior art which establishes the unpredictability of the effects of mutation on protein structure and function, and the breadth of the claims which fail to recite any structural or functional limitations, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  

Written Description:
Claims 1-4 and 10-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The 
The claims are directed to a method of treatment/prevention comprising administering a BMPRII polypeptide.  The claims recite at least 90% sequence identity with an amino acid sequence starting at any of amino acids 1-8 of SEQ ID NO: 2 and ending at any of amino acids 97-124 of SEQ ID NO: 2.  No functional limitations are recited; however, in order for the methods to be effective, some activity would seem to be essential.  Thus, a large genus of polypeptides is encompassed by the claims.  To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the claim is a partial structure in the form of a recitation of percent identity.  There is not even identification of any particular portion of the structure that must be conserved.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
	With the exception of methods of administering BMPRII polypeptides comprising an amino acid sequence 100% identical to an amino acid sequence starting at any of amino acids 1-8 of SEQ ID NO: 2 and ending at any of amino acids 97-124 of SEQ ID NO: 2, the skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides required by the methods, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
	One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993).  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
	Therefore, only methods of administering BMPRII polypeptides comprising an amino acid sequence 100% identical to an amino acid sequence starting at any of amino acids 1-8 of SEQ ID NO: 2 and ending at any of amino acids 97-124 of SEQ ID NO: 2, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, 12, 13, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ayalon-Soffer et al. (US 2011/0212051 A1; published 01 September 2011).
Ayalon-Soffer et al. teach a method of treating fibrotic disorders (including liver cirrhosis which is a liver fibrotic disorder) in a patient in need thereof, the method comprising administering to the patient an effective amount of a BMPRII polypeptide comprising an amino acid sequence 100% identical to an amino acid sequence beginning at amino acid 8 and ending at amino acid 113 of instant SEQ ID NO: 2.  See 
It can be assumed that the polypeptide of Ayalon-Soffer et al. naturally forms a homodimer, given its structural identity to naturally occurring BMPRII, which naturally forms a homodimer.
Various administration routes are taught, including intravenous, intramuscular, subcutaneous, and oral.  See [0611].

Claim(s) 1, 10-19, 20, 22, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2011/056502 A1 (GENENTECH, INC., published 12 May 2011).
‘502 teaches a method of treating fibrotic disorders (including retrolental fibroplasia, angiofibroma, uterine fibroids, and pyogenic granuloma retrolental fibroplasias) in a patient in need thereof, the method comprising administering to the patient an effective amount of a BMPRII polypeptide comprising an amino acid sequence 100% identical to amino acids 1 to 125 of instant SEQ ID NO: 2.  See [0072]-[0075], [0099]-[00102], [0382]-[0383], and claim 4.  The BMPR2.Fc protein of ‘502 comprises this aforementioned amino acid sequence linked to a heterologous immunoglobulin IgG1 Fc region which enhances in vivo half-life and stability, wherein the linkage is though a linker.  See [0382]-[0383].  It can be assumed that this construct spontaneously forms a homodimer and that it was glycosylated upon expression in mammalian CHO cells.  See [0131], [0361], [0383].  ‘502 also teaches constructs 
It is noted that the equilibrium disassociation constants specified in claims 14-16 are taken to be assumed inherent properties of ‘502’s BMPRII.Fc constructs, absent evidence to the contrary.  Although they are not specifically discussed in the reference, the prior art constructs comprise the same sequences as those claimed, and thus can be presumed to have such properties as a necessary inherent feature.  MPEP § 2112 provides guidance as to the Examiner’s burden of proof for a rejection of claims under 35 U.S.C. 102 or 103 based upon the express, implicit, and inherent disclosures of a prior art reference.  The case law clearly states that something which is old does not become patentable upon the discovery of a new property.  
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 

Thus, the claiming of a new use, new function or unknown property that is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Further, the court has held that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established and the burden of proof rests upon the Applicant to demonstrate that the prior art does not necessarily or inherently possess the characteristics of Applicant’s claimed product. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
	‘502 teaches various administration routes, including subcutaneous and oral.  See [00372].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 10-19, 20, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/056502 A1 (GENENTECH, INC., published 12 May 2011) in view of Shields et al. (US 2009/0017019 A1; published 15 January 2009).
in vivo half-life and stability, wherein the linkage is though a linker. See [0387]-[0383]. It can be assumed that this construct spontaneously forms a homodimer and that it was glycosylated upon expression in mammalian CHO cells. See [0131], [0361], [0383]. It is noted that the equilibrium disassociation constants specified in claims 14-16 are taken to be assumed inherent properties of ‘502’s constructs. Although they are not specifically discussed in the reference, the prior art constructs comprise the same sequences as those claimed, and thus can be presumed to have such properties as a necessary inherent feature.  Finally, ‘502 teaches various administration routes, including subcutaneous and oral.  See [00372].
‘502 does not expressly teach administration of the BMPRII.Fc protein to treat liver fibrosis. However, the prior art acknowledged that it was desirable to administer a BMP 10 antagonist to treat liver fibrosis including cirrhosis. See Shields et al., [0125].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of treating fibrosis with the BMP10 KSA, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103." KSA Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/056502 A1 (GENENTECH, INC., published 12 May 2011) in view of Shields et al. (US 2009/0017019 A1; published 15 January 2009) as applied to claims 1-3, 10-19, 20, 22, and 23 above, and further in view of Veldt et al. (2008, Hepatology 47:1856-1862).

‘502 does not teach treatment of an infection-induced liver fibrosis, which is bactrerial-induced or viral-induced.
However, Veldt et al. explain that hepatitis C infection (a viral infection) induces chronic inflammation of the liver, followed by liver fibrosis, and finally followed by liver cirrhosis.  See p. 1856, last paragraph.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of treating fibrosis with the BMP10 antagonist BMPRII.Fc polypeptide disclosed by ‘502 by treating liver fibrosis such as cirrhosis specifically, as suggested by Shields et al., which may be viral-infection induced as explained by Veldt et al., with a reasonable expectation of success. The motivation to do so flow naturally from the teachings of ‘502 that their BMPRII.Fc polypeptide is a BMP10 antagonist, the teachings of Shields et al. that it is desirable to antagonize BMP 10 to treat liver fibrosis, and the explanation of Veldt et al. that hepatitis C infection can lead to liver damage in the order of inflammation, fibrosis, and cirrhosis.

21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/056502 A1 (GENENTECH, INC., published 12 May 2011) in view of Ceol et al. (US 2016/0279207 A1; effectively filed 10 March 2015).
As discussed above, ‘501 teaches a method of treating various fibrotic disorders in a patient in need thereof, the method comprising administering to the patient an effective amount of a BMPRIl polypeptide comprising an amino acid sequence 100% identical to amino acids 1 to 125 of instant SEQ ID NO: 2 linked to an Fc sequence via a linker.
‘502 does not teach TGGG or GGG as the linker.
However, Ceol et al. teach that another extracellular domain of a BMP receptor (ALK3) can be fused to an Fc domain via a TGGG linker to yield a functional construct.  See [0212].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of treating fibrosis with the BMP10 antagonist BMPRII.Fc polypeptide disclosed by ‘502 by substituting the linker TGGG as taught by Ceol et al. for the linker used by ‘502, with a reasonable expectation of success.  Such would have amounted to a simple substitution of one known, equivalent element for another to obtain predictable results.  As discussed above, "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under KSA Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007).

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/ELIZABETH C. KEMMERER/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        



/ECK/
07 February 2022